 
 
I 
111th CONGRESS 1st Session 
H. R. 4313 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2009 
Mr. Young of Alaska (for himself, Mr. Rahall, and Mr. Heinrich) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend Part B of title XVIII of the Social Security Act to eliminate the sunset for reimbursement for services furnished by certain Indian hospitals and clinics. 
 
 
1.Elimination of sunset for reimbursement for all Medicare part B services furnished by certain Indian hospitals and clinics 
(a)Reimbursement for All Medicare Part B Services Furnished by Certain Indian Hospitals and Clinics Section 1880(e)(1)(A) of the Social Security Act (42 U.S.C. 1395qq(e)(1)(A)) is amended by striking during the 5-year period beginning on and inserting on or after. 
(b)Effective DateThe amendments made by this section shall apply to items or services furnished on or after January 1, 2010. 
 
